





Exhibit 10.1
SECOND AMENDMENT TO AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT


This second amendment (this “Amendment”) to that certain Amended and Restated
Executive Employment Agreement, dated March 13, 2019, as amended by that certain
Amendment to Amended and Restated Executive Employment Agreement, dated February
13, 2020 (the “February 2020 Amendment”) (collectively, the “Agreement”) by and
between Paula Ragan, Ph.D (“Employee”) and X4 Pharmaceuticals, Inc. (the
“Company”) is entered into as of this 15th day of April, 2020.


WHEREAS, an error was included in the February 2020 Amendment and Employee and
the Company desire to correct such error.


In consideration and in furtherance of Employee’s continued at-will employment
with the Company, Employee and the Company agree as follows:
1.The below existing language in Section 4(b)(i) and (4(b)(ii) of the Agreement
shall be entirely replaced by the replacement language beneath it:


Existing language: “(i) Company shall pay Executive an amount equal to
continuation of Executive’s monthly Base Salary for a six (6) month period, with
such payments to be made in accordance with Company’s normal payroll practices
and schedules, less all customary and required taxes and employment-related
deductions; provided, however, that if Executive’s resignation or termination
under this Section occurs within twelve (12) months after a Change of Control
(as defined below), then the Company shall instead pay Executive an amount equal
to continuation of Executive’s monthly Base Salary for an eighteen (18) month
period, with such payments to be made in accordance with Company’s normal
payroll practices and schedules, less all customary and required taxes and
employment-related deductions.


(ii) Company shall pay Executive a pro-rata portion of Executive’s at-target
Annual Bonus for the calendar year in which the termination occurs based on the
period worked by Executive during such calendar year prior to termination, with
such payment to be made in on one lump sum in accordance with Company’s normal
payroll practices and schedules, less all customary and required taxes and
employment-related deductions; provided, however, that if Executive’s
resignation or termination under this Section occurs within twelve (12) months
after a Change of Control (as defined below), then the Company shall instead pay
Executive an amount equal to Executive’s full Annual Bonus for the calendar year
in which the termination occurs in advance of such Annual Bonus being earned,
with such payment to be made in on one lump sum in accordance with Company’s
normal payroll practices and schedules, less all customary and required taxes
and employment-related deductions.


Replacement language: “(i) Company shall pay Executive an amount equal to
continuation of Executive’s monthly Base Salary for a twelve (12) month period,
with such payments to be made in accordance with Company’s normal payroll
practices and schedules, less all customary and required taxes and
employment-related deductions; provided, however, that if Executive’s
resignation or termination under this Section occurs within twelve (12) months
after a Change of Control (as defined below), then the Company shall instead pay
Executive an amount equal to continuation of Executive’s monthly Base Salary for
an eighteen (18) month period, with such payments to be made in accordance with
Company’s normal payroll practices and schedules, less all customary and
required taxes and employment-related deductions.


(ii) Company shall pay Executive a pro-rata portion of Executive’s at-target
Annual Bonus for the calendar year in which the termination occurs based on the
period worked by Executive during such calendar year prior to termination, with
such payment to be made in on one lump sum in accordance with Company’s normal
payroll practices and schedules, less all customary and required taxes and
employment-related deductions; provided, however, that if Executive’s
resignation or termination under this Section occurs within twelve (12) months
after a Change of Control (as defined below), then the Company shall instead pay
Executive an amount equal to Executive’s full Annual Bonus for the calendar year
in which the termination occurs in advance of such Annual Bonus being earned,
with such payment to be made in on one lump sum in accordance with Company’s
normal payroll practices and schedules, less all customary and required taxes
and employment-related deductions.


This Amendment may be executed in several counterparts, all of which taken
together shall constitute one single agreement between the parties. Except as
amended hereby, all of the terms and conditions of the Agreement shall remain
and continue in full force and effect.



--------------------------------------------------------------------------------







Exhibit 10.1
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.



X4 Pharmaceuticals, Inc.Paula Raga, Ph.D, an individual
By: /s/ Michael Wyzga
/s/ Paula RaganName: Michael Wyzga Paula Ragan, Ph.DTitle: Chairman of the Board


